      Case 1:98-cr-01101-ILG Document 247 Filed 02/21/19 Page 1 of 4 PageID #: 4082


The
Intercept.




             Hon. I. Leo Glasser
             United States District Judge
             United States District Court
             Eastern District of New York
             225 Cadman Plaza East
             Courtroom 8B South, Chambers Room 921 South
             Brooklyn, NY 11201

             Johnny Dwyer
             The Intercept                                                                     RECEIVED
             114 Fifth Ave.                                                                             -
             New York, NY icon                                                                  rEB ID 2019
             Attn: Vanessa Gezari, National Security Editor                                      Chambers of
             id@iohnnvdwver.net                                                                 ] Leo Glasser
            (917)570-7563                                                                UnL.j siales Dislrict Judge
             Re: USA v. Felix Sater 98-CR-l 101


             Dear Honorable I. Leo Glasser;

             I hope this letter finds you well. I am an author of a forthcoming book about New York
             City's federal courts'The Districts"(Alfi*ed A. Knopf), an adjunct professor at New
             York University's Arthur L. Carter Journalism Institute and a contributor to The
             Intercept, an online publication. I am writing on behalf of The Intercept to request the
             unsealing of filings in USA v. Felix Sater(98-CR-l 101) listed below, as well as, the
             removal of redactions in the transcript for Mr. Sater's October 23, 2009 sentencing(DE
             202).

            I ask the Court unseal the "5K letter" and any sentencing memorandums (including any
            exhibits submitted with these filings) prepared by the parties in this case. The public
            docket does not list any entries as a"5K letter" or "sentencing memorandum," but the
            redacted transcript of Mr. Sater's sentencing(DE 202)refers to materials provided to the
            judge prior to the defendant's sentencing ("a communication" p. 2, line 20;"letters" p. 5,
            line 5;"the government's letter" p. 6, line 3;"their letter" p. 9, line 1;"the letters from his
            Rabbi" p. 9, line 20;"5K letter" p.l 1 line 18;"the 5K letter" p.13, line 12 and p. 14, line
            4). I ask that the materials referred to at those locations in the transcript be unsealed. If
            those submissions were provided to the Court, but not docketed, I ask that the Court
            request that these filings be docketed and, if necessary, unsealed. In addition, I also ask
            that Court unseal the following docket entries:



114 Fifth Avenue, 18th Floor. New York. NY 10011
Case 1:98-cr-01101-ILG Document 247 Filed 02/21/19 Page 2 of 4 PageID #: 4083


    Honorable I Leo Glasser
    February 12,2019




           DE 16"SEALED DOCUMENT PLACED IN VAULT.(Sica, Michele)
          (Marziliano, August).(Entered: 09/10/2004)"
          DE 36 "Statement of Reasons by Felix Sater Copies distributed.(Piper, Francine)
          (Entered: 10/26/2009)"
          DE 57 "DEFENDANT FELIX SATER'S REPLY MEMORANDUM OF LAW
          IN FURTHER SUPPORT OF ORDER DIRECTING RETURN OF SEALED
          AND CONFIDENTIAL MATERIALS"
          DE 63 "Declaration of Brian A. Herman in support of permanent injunction."
          DE 64 "MOVANT JOHN DOE'S MEMORANDUM OF LAW IN SUPPORT
          OF PERMANENT INJUNCTION"
          DE91 "ORDER as to Felix Sater"
          DE 109 "Letter dated 4/8/2011 from AUSA Kaminsky to the Honorable I. Leo
          Glasser as to Felix Sater"
          DE 194 "PRELIMINARY STATEMENT dated 3/21/2012 from Nadar
          Mobargha to Judge Glasser as to John Doe 98-cr-Ol 101 (Marziliano, August)"
          DE 197 "Letter dated 11/23/2011 from the Government to Judge Glasser as to
          John Doe 98-cr-Ol 101"
          DE 200 "Letter dated 2/1/2012 from Michael P. Beys to Judge Glasser as to John
          Doe 98-cr-Ol 101"
          DE 132 "Letter dated 2/10/12 from Nader Mobargha, Esq. to Judge Cogan re
          New York Times article"
          DE 158 "Letter dtd. 4/3/12 from AUSA to Judge Glasser, in further support of it's
          2/7/12 Memo."


   On January 23,2019, the Court noted that "this case, in all of its iterations, has been one
   of extreme public interest" in granting a motion to unseal the transcripts oftwo
   conferences (April 27, 2011,DE 225, and January 10, 2012,DE 230). The entire,
   unredacted court record is also of"extreme public interest." In order to put forward a
   more narrowly tailored request, I am only seeking the above documents.

   There is no doubt that a presumption of public access attaches to judicial documents
   under the First Amendment and the common law. Hartford Courant Co. v. Pellezrino.
   380 F.3d 83,91 (2"'' Cir. 2004). Furthermore, there is no doubt that the documents
   requested herein are judicial documents as each requested item was "relevant to the
   performance of the judicial function and useful in the judicial process." United States v.
   Amodeo,44 F3d. 141, 1245 (2'''^ Cir. 1995). The right attaches to all documents relevant
   to sentencing proceedings. United States v. Alcantara. 396 F.3d 189 (2*^^^ Cir. 2004).
Case 1:98-cr-01101-ILG Document 247 Filed 02/21/19 Page 3 of 4 PageID #: 4084


    Honorable I Leo Glasser
    February 12,2019




   To maintain these records under seal, it is respectfully requested that this Court
   reevaluate whether a compelling interest in non-disclosure mandates the continued
   sealing of these records, i.e., whether "closure is essential to preserve higher values and
   narrowly tailored to serve that interest." Press-Enterprise Co. v. Super. Ct. ofCal, 478
   U.S. 1, 14-15 (1986). I submit that the interests enunciated previously have dissipated
   permitting the release all, if not some,ofthese documents.

   The parties to the case cannot assert privacy, personal security, national security, or
   investigatory interests to overcome the public's interest to these materials in light of
   public disclosures made in this case. Gambale v. Deutsche Banky 377 F.3d 133(2d Cir.
   2004)The government and defense counsel have made public disclosures about this
   matter since March 2,2000.(See DE 242, Ex. 1-7.) In addition, media coverage ofthis
   case, including interviews granted by the defendant and documents disclosed to reporters,
   undermine any assertion of interests in further sealing ofthe material.(See ""These
   Secret Files Show How The Trump Moscow Talks Unfolded While Trump Heaped
   Praise On Putin" Buzzfeed News,February 5, 2019, at 4:15 p.m. ET;"How A Player In
   The Trump-Russia Scandal Led A Double Life As An American Spy" Buzzfeed News
   Posted on March 12,2018, at 11:56 a.m. ET;"Felix Sater House Intelligence Committee
   Statement December 2017" DocumentCloud Contributed by: Jason Leopold, Jason
   Leopold Investigations.)

   Mr. Sater's case has been before the Court for more than twenty years. At certain points
   during that period, the government and the defense have represented that Mr. Sater's
   cooperation has been of historic significance. These are valuable opinions and only
   support the case for unsealing the requested materials. However, the task of appraising
   the historical import of Mr. Sater's cooperation—and his criminal case—does not fall to
   the government, or to Mr. Sater. It will ultimately fall on the public. In order to make this
   evaluation, the public requires disclosure all of the information related to his case
   presented to the Court.

   I ask that the presumptive right of public access to court proceedings and court filings
   under both common law and constitutional provisions be considered here. I understand
   that this presumption can be overcome only by a showing of a compelling government
   interest, supported by specific findings by the judge. Even then, the sealing or redaction
   of the materials must be narrowly tailored.

   I am grateful for your time and consideration of this application and I look forward to
   your response.
Case 1:98-cr-01101-ILG Document 247 Filed 02/21/19 Page 4 of 4 PageID #: 4085


    Honorable I Leo Glasser
    February 12,2019




                                                                RECEIVED

                                                                 FEB 1 5 2019
                                                                  Chambers of
                                                                 I. Leo Glasser
                                                           United Stales Dislrict Judge
